Citation Nr: 1636497	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from March 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The Veteran failed to report for a travel Board hearing which was scheduled in July 2016.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for alcohol dependence has been raised by the record in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has reported on several occasions that he was in receipt of Social Security disability benefits and requested VA to review them in connection with this claim.  A request was made for these records in March 2012.  There is no indication that the requested records have been associated with the claims file.  The Board has reviewed records in both VBMS and in Virtual VA but has failed to find any records from the Social Security Administration.  Since records supportive of the Veteran's claim might be in the possession of the Social Security Administration, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992). 

The Veteran is claiming that he has a mental disorder which is etiologically linked to his active duty service.  Associated with the claims file is the Veteran's service treatment records which indicate that he was treated for an overdose of alcohol and pills while on active duty.  The Veteran has alleged that this is the first evidence of his mental disorder.  His arguments could also be construed as alleging that he had a pre-existing mental disorder which was aggravated by his military service.  Associated with the claims file are medical records generated after the Veteran's discharge which document the presence of variously diagnosed mental disorders.  The Veteran has not been afforded a VA examination to determine the nature, extent and etiology of his mental disorder or disorders.  The Board finds the Veteran should be afforded a VA examination to determine the nature and etiology of any mental disorder found on examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.  

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of all psychiatric disorders present during the period of the claim.  

      All pertinent evidence of record must be made available to and reviewed by the examiner.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to the Veteran's active duty service to include aggravation of a pre-existing mental disorder.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






